      Case: 1:15-cv-04292 Document #: 291 Filed: 07/14/21 Page 1 of 4 PageID #:30995




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


     IN RE: TESTOSTERONE REPLACEMENT                Master Docket No.: 1:14-cv-1748
     THERAPY PRODUCTS LIABILITY
     LITIGATION

     This document relates to:

     BRAD D. MARTIN                                 Case No.     1:15-cv-4292

                           Plaintiff,               Judge:       Hon. Matthew F. Kennelly

     v.

     ACTAVIS INC., et al.

                           Defendants.


                PLAINTIFF’S SEQUENCE OF WITNESSES AND WITNESS PRIORITY

            Pursuant to the Court’s Order (doc. 290), Plaintiff submits the following

Sequence of Witnesses and Witness Priority List.


I.          SEQUENCE OF VIDEO DEPOSITION WITNESSES

            Plaintiff provides the following sequence of “will-call” video deposition witness

and “may-call” video deposition witnesses. Additionally, Plaintiff will call live fact

and expert witnesses, but they are not listed here.


          A. PLAINTIFF WILL CALL (BY VIDEO DEPOSITION)

            Plaintiff intends to call the following witness by video deposition, in this order:

                      1.    Knowles, Christopher
                      2.    Desai, Deepa
      Case: 1:15-cv-04292 Document #: 291 Filed: 07/14/21 Page 2 of 4 PageID #:30996




                        3.    Cassarino, Christopher
                        4.    Bobo, Ralph
                        5.    Pluckhorn, Eric
                        6.    Armstrong, Deborah
                        7.    Kenny, Marianne
                        8.    Amato, Lynne
                        9.    Rosella, Venus
                        10. DeSpain, Wendy

       B. PLAINTIFF MAY CALL (BY VIDEO DEPOSITION)

           The below witnesses are not presently scheduled to play at trial. Depending on

 what Actavis Defendants present in their case in chief (including testimony they

 designate to play, even if played by Plaintiff during his case in chief), Plaintiff may

 call the following witnesses on rebuttal:

                        1.    Marion, Lisa
                        2.    Eckstein, Thomas

II.        WITNESS PRIORITY

           Regardless of the order in which he calls witnesses at trial, Plaintiff

 respectfully requests the Court evaluate the witnesses in this priority:1

                        1.    DeSpain, Wendy
                        2.    Desai, Deepa
                        3.    Bobo, Ralph
                        4.    Knowles, Christopher


 1 At the risk of stating the obvious: the lower the number, the more important the
 witness. For example, should Wendy DeSpain (priority 1) and Deepa Desai
 (priority 2) inappropriately overlap, Plaintiff requests the offending testimony be
 struck from Ms. Desai and allowed to play in Ms. DeSpain’s video.

     Brad Martin v. Actavis Inc., et al.
                                                                              Page 2 of 3
       Case: 1:15-cv-04292 Document #: 291 Filed: 07/14/21 Page 3 of 4 PageID #:30997




                      5.    Cassarino, Christopher
                      6.    Eckstein, Thomas
                      7.    Pluckhorn, Eric
                      8.    Armstrong, Deborah
                      9.    Amato, Lynne
                      10. Rosella, Venus
                      11. Kenny, Marianne
                      12. Marion, Lisa

III.       UPDATED DESIGNATIONS

           In the interest of efficiency, along with this filing, Plaintiff is transmitting

 substantially reduced designations for Amato, Armstrong, Bobo, Cassarino, Kenny,

 and Marion to Defendants.




   July 14, 2021                         Respectfully Submitted,
                                         /s/ James G. O’Brien
                                         James G. O’Brien (Ohio 0088460, Cal. 308239)
                                         O’BRIEN LAW, LLC
                                         405 Madison Ave., 10th Floor
                                         Toledo, Ohio 43604
                                         Tel. (419) 930-6401
                                         Fax (419) 930-6403
                                         Email jim@obrien.law
                                         Lindsay Ann Lawrence
                                         RITTGERS & RITTGERS
                                         3734 Eastern Avenue
                                         Cincinnati, Ohio 45226
                                         Tel. (513) 265-3267
                                         Email lindsay@rittgers.com
                                         Trial Counsel for Plaintiff Brad D. Martin




   Brad Martin v. Actavis Inc., et al.
                                                                                 Page 3 of 3
  Case: 1:15-cv-04292 Document #: 291 Filed: 07/14/21 Page 4 of 4 PageID #:30998




                           CERTIFICATE OF SERVICE

      I transmitted a true and accurate copy of the foregoing upon:

             Joseph P Thomas
             John Ipsaro
             Jeffrey Daniel Geoppinger
             Jeffrey Francis Peck
             K.C. Green
             ULMER & BERNE LLP
             600 Vine Street
             Suite 2800
             Cincinnati, OH 45202
             (513) 698-5004
             Email: jipsaro@ulmer.com
             Email: jthomas@ulmer.com
             Email: jgeoppinger@ulmer.com
             Email: jpeck@ulmer.com
             Email: kcgreen@ulmer.com

             Hariklia Karis
             Rachel B. Haig
             Richard Updike Sherman Howell
             Timothy Conrad Pickert
             KIRKLAND & ELLIS LLP
             300 North LaSalle Street
             Chicago, IL 60654
             (312) 862-2000
             Email: hkaris@kirkland.com
             Email: rachel.haig@kirkland.com
             Email: rhowell@kirkland.com
             Email: tim.pickert@kirkland.com

             Counsel for Actavis Inc., Actavis Pharma Inc., Actavis Laboratories UT
             Inc., and Anda Inc.

by filing a copy on the Court's electronic filing system on this date.

 July 14, 2021                     /s/ James G. O'Brien
                                   James G. O'Brien (Ohio 0088460, Cal. 308239)
